Citation Nr: 0705802	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-10 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for a left 
shoulder disability, currently evaluated as 30 percent 
disabling and evaluated as 20 percent disabling prior to 
April 23, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1977.


This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In his March 1997 VA Form 21-4138, the veteran requested 
consideration for service connection for arthritis as an 
adjunct condition to his service-connected left shoulder.  As 
the record does not reflect that the RO has addressed this 
issue, it is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to April 25, 2000, the veteran's left shoulder 
disability was manifested by active flexion to 90 degrees, 
active abduction to 40 degrees, internal rotation to 60 
degrees and external rotation to 20 degrees.  

2.  Since April 25, 2000, the veteran's left shoulder 
disability has been manifested by limitation of motion to 25 
degrees from the side, but there is no evidence of ankylosis 
of the scapulohumeral articulation or fibrous union of the 
humerus.  


CONCLUSIONS OF LAW

1.  Prior to April 25, 2000, the criteria for a rating in 
excess of 30 percent for a left shoulder disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5203-5201 (2006).  

2.  Since April 25, 2000, the criteria for a rating of 30 
percent, but no higher, for a left shoulder disability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203-5201 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's left shoulder disability 
has been in effect for over a decade.  He was granted service 
connection for chronic left shoulder instability with 
recurrent subluxation/dislocation, status post surgery, and 
was assigned a 20 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, effective September 18, 1995.  
The veteran filed a claim for increased rating, but the RO 
continued the 20 percent evaluation.  See September 1997 
rating decision.  The veteran appealed this decision and the 
RO subsequently granted a 30 percent evaluation pursuant to 
Diagnostic Codes 5203-5201.  The effective date of the 
increase was April 23, 2004, the date of the most recent VA 
compensation and pension (C&P) examination.  See September 
2006 rating decision.  

The veteran contends that his service-connected left shoulder 
disability has increased in severity and that he is entitled 
to an increased rating.  See March 1997 VA Form 21-4138; July 
1998 VA Form 9.  The RO has already assigned the maximum 
schedular rating provided under the two diagnostic codes that 
have been utilized to evaluate the veteran's service-
connected disability.  As such, a rating in excess of 30 
percent cannot be assigned under either diagnostic code 5201 
or 5203.  

Despite the fact that a rating in excess of 30 percent cannot 
be assigned under these diagnostic codes, a review of the 
evidence indicates that the assignment of a 30 percent 
evaluation is warranted prior to the April 23, 2004 date 
assigned by the RO.  The veteran underwent a physical therapy 
initial consult on April 25, 2000, at which time active range 
of motion testing of the left shoulder with arm at side 
revealed flexion to 49 degrees, abduction to 0 degrees, and 
rotation to 0 degrees.  Passive range of motion revealed 
flexion to 20 degrees, abduction to 76 degrees, and external 
rotation to 23 degrees in the place of the scapula.  Internal 
rotation was within normal limits.  The veteran also 
demonstrated markedly restricted motion during a VA C&P 
joints examination in April 2001.  Active flexion was to 65 
degrees, active abduction to 15 degrees, and passive 
abduction to 20 degrees.  Based on the range of motion 
results during the initial physical therapy consult, the 
Board finds that the 30 percent evaluation should be 
effective on April 25, 2000 rather than April 23, 2004, since 
on that date, the veteran exhibited limitation of motion of 
the minor arm to 25 degrees from the side.  There is no 
evidence prior to this date to support a rating of 30 
percent.  See VA treatment records.  

Although the veteran has been assigned the maximum 30 percent 
rating under diagnostic codes 5201 and 5203, the Board must 
consider the other diagnostic criteria related to the 
shoulder and arm to determine whether an increased rating, or 
an additional separate compensable rating, is warranted for 
the period since April 25, 2000.  Ratings higher than 30 
percent are provided under diagnostic codes 5200 and 5202 for 
the minor shoulder or arm; the veteran's left hand is his 
non-dominant (minor) hand.  See e.g., October 1995 and April 
2004 VA C&P joints examination reports.  Neither of these 
diagnostic codes, however, is applicable to the veteran's 
left shoulder disability, as there is no evidence of 
ankylosis of the scapulohumeral articulation or fibrous 
union, nonunion, or loss of head of the humerus.  See VA 
treatment records; April 2001 and April 2004 VA C&P joints 
examination reports.  

Consideration has also been given to whether an increased 
rating for the left shoulder disability is warranted on the 
basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  The veteran manifested marked limitation of 
motion during the April 2001 VA C&P examination, and the 
examiner noted that pain would certainly further limit 
functional ability during attempts of increased use.  The 
examiner further indicated, however, that it was not feasible 
to attempt to express this in terms of additional limitation 
of motion as it could not be determined with any degree of 
medical certainty.  During the April 2004 VA examination, the 
veteran had increased pain on range of motion testing and 
exhibited weakness on attempts at strength testing secondary 
to pain and guarding, but there was no additional limitation 
of motion secondary to repetitive motion.  Although the Board 
recognizes the limitation of function, weakness and pain 
exhibited by the veteran, it finds that the assignment of a 
30 percent rating contemplates such functional loss and that 
a rating in excess of 30 percent is not warranted under 
38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set 
forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed - before the 
section 5103(a) notice requirements were enacted in November 
2000.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has had in this instance.  Since the inception of 
the veteran's appeal, his claim has been remanded on three 
occasions in order to effect compliance with the duties to 
notify and assist.  Pursuant to the most recent remand dated 
in October 2003, the veteran was advised that the RO would 
assist him in obtaining additional information and evidence; 
of the responsibilities on both his part and VA's in 
developing the claim; and of the need to provide any evidence 
in his possession that pertains to the claim.  See April 2004 
letter.  The Board acknowledges that this letter does not 
inform the veteran of the evidence needed to support his 
claim for increase.  Nonetheless, it is clear from the 
veteran's July 1998 VA Form 9 that he was aware of the need 
to demonstrate that his service-connected disability had 
increased in severity.  Moreover, the veteran has received 
notice of the rating criteria during the appeal process.  As 
such, any failure to provide specific notice in the April 
2004 letter was harmless, and the Board finds that VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection in a September 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA medical records have been obtained 
and he was afforded several VA examinations in connection 
with his claim.  VA also attempted to obtain records from the 
Social Security Administration (SSA) and after several 
requests, was informed that no folder for the veteran exists.  
See April 2006 SSA fax.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for a left shoulder disability is denied 
prior to April 25, 2000.  

A 30 percent rating, but no higher, for a left shoulder 
disability is granted effective April 25, 2000.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


